Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive. Applicant alleges, with respect to claims 1, 11 and 13, that the prior art of record, US 5,161,178 A to Honda et al (hereinafter ‘Honda’), does not disclose generating average images obtained from an obtained plurality of X-ray images from the start of the obtainment of the images, every time, and generate difference images using such average images, of claims 1 and 11, and that Honda collects its average images based on an average of n frames preceding each frame. Examiner partially agrees with Applicant that Honda discloses generating the average image by averaging of the frames preceding the current claim and subtracting the average image from the current claim to generate the difference image. However, Examiner respectfully disagrees with Applicant that the current language of claims 1, 11 and 13 distinguishes over this feature. The current language of the claims does not render the claims to specify the average image to include the current/new image to be part of the averaging process. Specifically, the claims recite “sequentially generate, every time a new X-ray image is obtained after a start of the obtainment of the X-ray images, average images by using the obtained plurality of X-ray images, in parallel to the obtainment of the X-ray images”. Examiner treats this recitation as follows: as a new/current image arrives/obtained, the averaging process of images is performed, based on Applicant’s claims not specifying  
 “A difference between the digital image data of each frame output from the A/D 20 and the digital image data which is an average of n frames preceding each frame and output from the average circuit 40 is obtained by the subtractor 24”.
Therefore, Examiner does not believe Applicant’s amendment to the claims 1, 11 and 13 has distinguished the claims over this teaching of Hond and therefore the claims remain rejected. 
Applicant further alleges, in view of claims 10, 12 and 14, that the prior art of record, US 2008/0137935 A1 to Spahn, does not disclose generating difference images by performing a difference calculating process between the non-contrast-enhanced blood vessel image and X-ray images obtained at the same position as a contrast-enhanced blood vessel image, and that this step is not performed sequentially generate the difference images of the claims. Examiner respectfully disagrees and submits that Spahn discloses in Para [0018] and figs 1 and 3:
“. . . An initial or mask image set may be acquired first. After a contrast medium has been injected into the patient, a second image set may be acquired. As such, the second image set may capture the contrast medium traveling throughout a vessel tree and detail a gradual increase and 

Based, on at least the above cited passage, Spahn clearly discloses the non-contrast-enhanced images, due to no contrast agent being applied to the patient, and subtracting the images from the later obtained contrast enhanced images, sequentially, as depicted in figures 1 and 3 with respect to difference images 106 and 306, respectively, and wherein the both sets of the images, contrast-enhanced or not- enhanced, are inherently captured at substantially the same positions of the body.
Therefore, Spahn still meets the requirements of the claims 10, 12 and 14 and the claims remain rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,161,178 A to Honda et al (hereinafter ‘Honda’).
Regarding claim 1, Honda disclose a medical image processing apparatus (column 1, lines 65-66, an image display apparatus for radiation diagnosis) comprising: processing circuitry (Fig. 1) configured to sequentially obtain X-ray images (column 3, lines 4-9, wherein referring to FIG. 1, an X-ray tube 10 as a typical radiation generating means emits X-ray pulses every predetermined period of time to a patient. The X-ray tube may continuously generate a predetermined amount of X-rays. An image intensifier 14 detects X-ray pulses transmitted through the patient 12 and converts these X-ray pulses into optical images. A TV camera 18 converts, into fluoroscopic frame image data, optical images of a plurality of frames incident every predetermined period of time from the image intensifier 14 through an optical system 16 such as a lens); sequentially generate, every time a new X-ray image is obtained after a start of the obtainment of the X-ray images, average images by using the obtained plurality of X-ray images, in parallel to the obtainment of the X-ray images (column 7, lines 50-55 and Fig. 9, wherein FIG. 9 is a block diagram showing a main part of a sixth embodiment of the present invention. The sixth embodiment includes an average circuit 40 between an A/D 20 and a subtractor 24 instead of the memory circuit 20 of the first embodiment. The average circuit 40 averages digital image data of the respective frames sequentially supplied from the A/D 20, and generating averaged images while the new image is input as difference images).
Regarding claim 2, Honda disclose wherein the processing circuitry is further configured to sequentially generate combined images by combining the difference images with a blood vessel image that is substantially in a same position as the X-ray images, and exercise control so as to cause the combined images to be sequentially displayed (column 5, lines 55-57, wherein The subtractor 24 outputs subtraction image data S.i =(a *.X.i –a. *.X.sub.i-1), and this data and the digital image data X.i from the A/D 20 are added by the adder 32 to obtain an image Z.i).
Regarding claim 3, Honda disclose wherein every time a different one of the X-ray images is obtained, the processing circuitry is configured to generate a different one of the average images by using already- obtained plurality of X-ray i mas (column 7, lines 54-56 and Fig. 9, wherein the average circuit 40 averages digital image data of the respective frames sequentially supplied from the A/D 20), when a quantity of the X-ray images used for generating any one of the average images has reached a value, the processing circuitry is configured to stop generating the average images and store, into a storage, the average image generated by using the X-ray images of which the quantity is equal to the value (Column 7, lines 65 to 68, wherein the weighting circuits inherently as next or exceeding value of frame, and output from the average circuit 40 is obtained by the subtractor 24.).
Regarding claim 4, Honda disclose wherein every time a different one of the X-ray images is obtained, the processing circuitry is configured to generate a different one of the average images by using already- obtained plurality of X-ray images (column 7, lines 54-56 and Fig. 9, wherein the average circuit 40 averages digital image data of the respective frames sequentially supplied from the A/D 20), when a quantity of the obtained X-ray images has reached a first value, the processing circuitry is configured to stop generating the average images and store, into a storage, an average image generated by using X-ray images that are among the X-ray images of which the quantity is equal to the first value and of which a quantity is equal to a second value as counted from most recent X-ray image (Column 7, lines 65 to 68, wherein the weighting circuits 42-1 to 42-n multiply digital image data X.sub.1 to X.n output from the corresponding memories 22-1 to 22-n with the weighting factors m.1 to m.n, respectively, wherein the quantity value starts from 1 to n), and the processing circuitry is configured to perform a difference calculating process using the average image stored in the storage, on X-ray images obtained while exceeding the first value (column 8, lines 17-21, wherein a inherently as next or exceeding value of frame, and output from the average circuit 40 is obtained by the subtractor 24.).
Regarding claim 11, Honda disclose an X-ray diagnosis apparatus (column 1, lines 65-66, an image display apparatus for radiation diagnosis) comprising: processing circuitry (Fig. 1) configured sequentially acquire X-ray images (column 3, lines 4-9, wherein referring to FIG. 1, an X-ray tube 10 as a typical radiation generating means emits X-ray pulses every predetermined period of time to a patient. The X-ray tube may continuously generate a predetermined amount of X-rays. An image intensifier 14 detects X-ray pulses transmitted through the patient 12 and converts these X-ray pulses into optical images. A TV camera 18 converts, into fluoroscopic frame image data, optical images of a plurality of frames incident every predetermined period of time from the image intensifier 14 through an optical system 16 such as a lens); sequentially generate, every time a new X-ray image is obtained after a start of the obtainment of the X-ray images, average images by using the acquired plurality of X-ray images, in parallel to the acquisition of the X-ray image (column 7, lines 50-55 and Fig. 9, wherein FIG. 9 is a block diagram showing a main part of a sixth embodiment of the present invention. The sixth embodiment includes an average circuit 40 between an A/D 20 and a subtractor 24 instead of the memory circuit 20 of the first embodiment. The average circuit 40 averages digital image data of the respective frames sequentially supplied from the A/D 20, and generating averaged images while the new image is input to the subtractor 24); and sequentially generate difference images by performing a difference as difference images).
Regarding claim 13, Honda disclose a medical image processing method (column 1, lines 65-66, an image display process for radiation diagnosis) comprising: sequentially obtaining X-ray images (column 3, lines 4-9, wherein referring to FIG. 1, an X-ray tube 10 as a typical radiation generating means emits X-ray pulses every predetermined period of time to a patient. The X-ray tube may continuously generate a predetermined amount of X-rays. An image intensifier 14 detects X-ray pulses transmitted through the patient 12 and converts these X-ray pulses into optical images. A TV camera 18 converts, into fluoroscopic frame image data, optical images of a plurality of frames incident every predetermined period of time from the image intensifier 14 through an optical system 16 such as a lens); sequentially generating, every time a new X-ray image is obtained after a start of the obtainment of the X-ray images, average images by using the obtained plurality of X-ray images, in parallel to the obtainment of the x-ray images (column 7, lines 50-55 and Fig. 9, wherein FIG. 9 is a block diagram showing a main part of a sixth embodiment of the present invention. The sixth embodiment includes an average circuit 40 between an A/D 20 and a subtractor 24 instead of the memory circuit 20 of the first embodiment. The average circuit 40 averages digital image data of the respective frames sequentially supplied from the A/D as difference images).

Claims 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0137935 A1 to Spahn.
Regarding claim 10, Spahn discloses a medical image processing apparatus (Para [0005], apparatus for local medical image enhancement) comprising: processing circuitry (Fig. 4, processor 410) configured to obtain a non-contrast-enhanced blood vessel image that was used for generating a blood vessel image (Para [0018], wherein digital subtraction angiography may be used to display only the blood vessels of a patient after the bodily structures, . . ., such as if the vessel is open or closed, or associated with a stenoses or aneurism. an initial or mask image set, inherently as non-contrast-enhanced image, may be acquired first); sequentially obtain X-ray images that are substantially in a same position as a contrast-enhanced blood vessel image that was used for as the blood vessel image (Para [0018] and Fig. 1, wherein the second image set may capture the contrast medium traveling throughout a vessel tree and detail a gradual increase and subsequent decrease of contrast medium flowing within as the contrast-enhanced images of the substantially the same positions); and sequentially generate difference images by performing a difference calculating process between the X-ray images and the non-contrast-enhanced blood vessel image, in parallel to the obtainment of the X-ray image (Para [0029] and Fig. 1, wherein subtracting the mask image(s) from the actual image(s) to create subtracted image(s) 106, and displaying the subtracted images 108, as difference images 108).
Regarding claim 12, Spahn discloses an X-ray diagnosis apparatus (Para [0005], apparatus for local medical image enhancement) comprising: processing circuitry configured to acquire a non-contrast-enhanced blood vessel image that was used for generating a blood vessel image (Para [0018], wherein digital subtraction angiography may be used to display only the blood vessels of a patient after the bodily structures, . . ., such as if the vessel is open or closed, or associated with a stenoses or aneurism. an initial or mask image set, inherently as non-contrast-enhanced image, may be acquired first); sequentially obtain X-ray images that are substantially in a same position as a contrast-enhanced blood vessel image that was used for as the blood vessel image (Para [0018] and Fig. 1, wherein the second image set may capture the contrast medium traveling throughout a vessel tree and detail a gradual increase and subsequent decrease of contrast medium flowing within different portions of the images, as the contrast-enhanced images of the substantially the same positions); and sequentially generate difference images by performing a difference calculating process between the X-ray images and the non-contrast-enhanced blood vessel image, in parallel to the obtainment of the X-ray images  .
blood vessels of a patient after the bodily structures, . . ., such as if the vessel is open or closed, or associated with a stenoses or aneurism. an initial or mask image set, inherently as non-contrast-enhanced image, may be acquired first); sequentially obtain X-ray images that are substantially in a same position as a contrast-enhanced blood vessel image that was used for as the blood vessel image (Para [0018] and Fig. 1, wherein the second image set may capture the contrast medium traveling throughout a vessel tree and detail a gradual increase and subsequent decrease of contrast medium flowing within different portions of the images, as the contrast-enhanced images of the substantially the same positions); and sequentially generating difference images by performing a difference calculating process between the X-ray images and the non-contrast-enhanced blood vessel image in parallel to the obtainment of the X-ray (Para [0029] and Fig. 1, wherein subtracting the mask image(s) from the actual image(s) to create subtracted image(s) 106, and displaying the subtracted images 108, as difference images 108).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the 
. . . . wherein the processing circuitry is configured to further exercise control so that a framerate used for acquiring the X-ray images is relatively higher for a time period during which the average images are generated, of claim 5 combined with other features and elements of the claim;
. . . .  further comprising a storage configured to store therein, as at least one of the average images, a non-contrast-enhanced blood vessel image that was used for generating a blood vessel image being substantially in a same position as the X-ray images, wherein when the non-contrast-enhanced blood vessel image is not stored in the storage, the processing circuitry is configured to generate the average images, and when the non-contrast-enhanced blood vessel images is stored in the storage, the processing circuitry is configured to sequentially generate the difference images by performing the difference calculating process between the obtained X-ray images and the non-contrast-enhanced blood vessel image stored in the storage, of claim 6 combined with other features and elements of the claim;
. . . . wherein, when an acquisition condition of the X-ray images is changed, the processing circuitry is configured to delete the average image stored in the storage and re-generate an average image by using a plurality of X-ray images obtained after the acquisition condition is changed, of claim 7 combined with other features and elements of the claim;
Claim 8 and 9 depend from an allowable base claim and are thus allowable themselves.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662